ATTACHMENT TO NOTICE OF ALLOWABILITY
Allowable Subject Matter
Claims 1-5 and 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to Claim 1, the prior art of record teaches many of the elements of the claimed invention, including a multi-leaf collimator, comprising: a plurality of leaves, at least two leaves of the plurality of leaves being movable parallel to each another along a longitudinal direction of each of the at least two leaves to define an aperture, wherein at least one portion of each leaf of at least some of the plurality of leaves has thicknesses varying along the longitudinal direction of each leaf; and, a measurement device fixedly mounted on a radiation system that employs the multi-leaf collimator, said measurement device comprising multiple sensors, one to each leaf, and wherein said measurement system is configured to determine the position of each leaf with respect to the radiation beam and the radiation system. 
However, the prior art of record does not teach that said measurement device is capable of determining leaf position my measuring the height of each varied height leaf at the fixed measurement position, such that the leaf position can be determined by measuring the leaf height that is currently detected at said fixed position, in the manner as required by Claim 1. 
With respect to Claim 12, the prior art of record teaches many of the elements of the claimed invention, including system, comprising: at least one storage device including a set of instructions for determining a position of a leaf in a multi-leaf collimator, wherein the multi-leaf collimator includes a plurality of leaves, at least two leaves of the plurality of leaves being movable parallel to each another along a longitudinal direction of each of the at least two leaves to define an aperture; wherein at least one portion of the leaf has thicknesses varying along the longitudinal direction of the leaf, the leaf having a first end and a second end along the longitudinal direction of the leaf; at least one processor in communication with the at least one storage device, wherein when executing the set of instructions, the at least one processor is configured to cause the system to perform operations including determining a position of the leaf at a specific location using a measurement device, wherein the specific location is a fixed location relative to the measurement device. 
However, the prior art of record does not teach that said measurement device is capable of determining leaf position my measuring the height of each varied height leaf at the fixed measurement position, such that the leaf position can be determined by measuring the leaf height that is currently detected at said fixed position, in the manner as required by Claim 12. 
With respect to Claim 20, the prior art of record teaches many of the elements of the claimed invention, including a method for determining a position of a leaf in a multi-leaf collimator implemented on a computing device having at least one processor, at least one computer-readable storage medium, and a communication platform connected to a network, the multi-leaf collimator including a plurality of leaves, at least two leaves of the plurality of leaves being movable parallel to each another along a longitudinal direction of each of the at least two leaves to define an aperture, wherein at least one portion of the leaf has thicknesses varying along the longitudinal direction of the leaf, the leaf having a first end and a second end along the longitudinal direction of the leaf, comprising obtaining a relative position of the leaf at a specific location using a measurement device, wherein the specific location is a fixed location relative to the measurement device, and determining a position of the first end of the leaf that forms the aperture based on a length-position correspondence of the leaf. 
However, the prior art of record does not teach that said measurement device is capable of determining leaf position my measuring the height of each varied height leaf at the fixed measurement position, such that the leaf position can be determined by measuring the leaf height that is currently detected at said fixed position, in the manner as required by Claim 20. 
Claims 2-5, 7-11, and 13-19 are allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Applicant Amendment, filed 04/30/22, with respect to objections to, and prior art rejections of, the claims have been fully considered and are persuasive.  The objections to, and prior art rejections of, the claims have been overcome by the amendment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053. The examiner can normally be reached M/W/Th/F contact 11a-4p EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        05/04/22